Case 1:20-cv-25022-KMM Document 159-1 Entered on FLSD Docket 07/27/2021 Page 1 of 1



                                UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF FLORIDA

                                     CASE NO. 1:20-cv-25022-KMW

   Ghada Oueiss,

           Plaintiff,
   vs.

   Mohammed Bin Salman Bin Abdulaziz Al
   Saud, DarkMatter, Masharea wa Enjazat IT
   Corporation LLC, Middle East News, FZLLC,
   Prince Mohammed Bin Salman Abdulaziz
   Foundation d/b/a MiSK Foundation, Saud Al
   Qahtani, Bader Al- Asaker, Tarek Abou
   Zeinab, Turki Al-Owerde, Faisal Al Menaia,
   Awwad Al Otaibi, Sharon Van Rider,
   Christanne Schey, Sam Jundi, Annette Smith,
   John Does 1-20,

         Defendants.
   _______________________________________/

                [PROPOSED] ORDER ON USA DEFENDANTS’ UNOPPOSED MOTION
                            FOR LEAVE TO FILE ADDITIONAL PAGES

           THIS MATTER is before the Court on USA Defendants’ Unopposed Motion for Leave to

   File Additional Pages. The Court has considered the Motion and all other relevant factors, and it is

   hereby ORDERED AND ADJUDGED that:

           1.      The Motion is GRANTED.

           2.      USA Defendants’ may file a brief of no more than 30 pages in support of their Motion to

   Dismiss the Amended Complaint.

           DONE AND ORDERED in Chambers at Miami, Florida, this ____ day of ____________

   2021.

                                                          ______________________________
                                                          Hon. K. Michael Moore
                                                          United States Chief District Judge
